Title: To Benjamin Franklin from Sartine, 17 October 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles le 17. 8bre. 1779.
J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 28. du mois der [dernier]. Le Roi à qui j’ai rendu Compte de la demande que vous me faites de permettre au Batiment parlementaire destiné à l’Echange des Prisonniers Americains et Anglois, d’aborder dans le port de Morlaix, a bien voulu consentir à lui accorder cette permission; J’ai l’honneur de vous envoyer en Conséquence le passeport necessaire au Bâtiment.

J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, votre tres humble et très obeissant Serviteur.
(signé) De Sartine.
M. Franklin
